DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (see MPEP § 2106.04(a)(2), III.A) and fundamental economic practices (§ 2106.04(a)(2), I.A.iii). This judicial exception is not integrated into a practical application because the invention utilizes a computer simply 
Claims 1, 11, and 20 are directed to a method, system, and gaming device that provides a first and second user with first and second customized rules for a first and second game type to be played on a first and second gaming device, with the rules being different than the default rules of the game types. After establishing a competitive gaming session between gaming devices, payouts are determined, and the customized rules are applied to the games.	Customizing rules for games and providing games with these modified rules different from default rules is an example of an activity that could be performed mentally or on pen and paper. For example, humans have been playing Dungeons and Dragons (hereinafter D&D) and board games long before the advent of computers, using only their minds or printed matter on substrates. “House rules” has existed as a concept where players implement custom rules for a game, different from the default rules (e.g. in the game of Monopoly, one example house rule being that players who land on the free parking spot collect money from parking fees). Furthermore, since the invention involves paying players based on the rules (“determining…possible payouts”), the invention also involves rules for conducting wagering games, which is a fundamental economic practice as outlined by the MPEP.	The additional elements, which are identified as the processor, communications interface, memory, and input interface, are considered components of a generic 

Allowable Subject Matter
Should the above noted deficiencies and informalities be addressed, claims 1-20 would be considered allowable, as the Examiner is currently unable to find a teaching or suggestion in the prior art of a gaming system which allows for different rules for a first and second game for a first and second player respectively, each having different rules than the default rules for their respective games, and providing a competitive gaming session with these rules.

Response to Arguments
Applicant's arguments filed 9/29/2020 have been fully considered but they are not persuasive. While Applicant correctly indicates that abstract ideas can be held eligible if made into a practical application, Applicant’s arguments that the invention amounts to an improvement to the technology and/or transforms an article into a different state or thing is not persuasive. The alleged improvements claimed by the invention are improvements to the abstract portion of the invention in that it is the game itself being affected by the different rules and/or instructions, rather than the computer itself. A better, more fun, different, or otherwise novel abstract idea is still abstract if the computer it is implemented on is not being improved. Since the invention does not improve the efficiency, power, speed, or functionality of the computer itself, the computer is not being improved. In other words, an improved game does not necessarily improve the computer, and the claimed invention only uses the computer to implement the game as discussed in the above and prior rejections.	Furthermore, nothing is being transformed by the claimed subject matter. The invention presents a game on a computing device and therefore begins and ends as programming code presented on a display. Altering rules is again, similarly to the above rejection, an alteration of the abstract portion of the invention (i.e. concepts relating to organizing or analyzing information in a way that can be performed mentally or analogous to human mental work and fundamental economic practices). 	Finally, there is no functionality being added by the claimed invention that was not already possible for the computer to utilize. Since the operations, rules, and .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN Y KIM/Primary Examiner, Art Unit 3715